         Case 2:20-mj-01704-MSG Document 13 Filed 11/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :    Date of
                                                 :    Notice: November 4, 2020
              vs.                                :
                                                 :
JON FREY                                         :    Magistrate No. 20-1704
U.S.M. #13317-509
LEHIGH COUNTY PRISON

              TAKE NOTICE that the above-entitled case has been set for BAIL HEARING
ON APPEAL FROM MAGISTRATE JUDGE DECISION in the United States District
Court, United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania, on
WEDNESDAY, DECEMBER 2, 2020 AT 2:45 P.M. before the Honorable MITCHELL S.
GOLDBERG in COURTROOM 13-B.

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE
COURTROOM ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT
FAILS TO APPEAR AS DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH
WARRANT ISSUED.

              If a defendant is presently in jail, the defendant or his counsel shall notify the
undersigned in writing immediately so that the necessary procedures can be taken to have the
defendant present in the courtroom.

                                                  Very truly yours,


❏       INTERPRETER REQUIRED                      S/Stephen Sonnie
                                                  Stephen Sonnie,
                                                  Deputy Clerk to Judge Goldberg

                                                  Notice to:
                                                  Defendant
                                                  Gregory Pagano, Esq., Defense Counsel
                                                  J. Jeanette Kang, A.U.S.A.
                                                  U.S. Marshal
                                                  Probation Office
                                                  Pretrial Services
Cr 4 (rev. 8/97)                                  Crystal Wardlaw, Interpreter Coordinator
